WOLF, Judge.
Appellant was convicted of three counts of resisting an officer with violence and three counts of battery on a law enforcement officer, all arising out of the same criminal incident. Appellant correctly argues that he could only be convicted of one count of resisting an officer with violence in accordance with our decision in Pierce v. State, 681 So.2d 873 (Fla. 1st DCA 1996). See also Wells v. State, 22 Fla. L. Weekly D2010, — So.2d — (Fla. 1st DCA Aug. 18, 1997), review granted, 705 So.2d 10 (Fla.1997). We, therefore, reverse and remand with instructions that the convictions for two of the counts for resisting an officer with violence be vacated. The judgments and sentences are affirmed in all other respects. We also acknowledge conflict with Coleman v. State, 569 So.2d 870 (Fla. 2d DCA 1990), and Wallace v. State, 689 So.2d 1159 (Fla. 4th DCA), review granted, 699 So.2d 1377 (Fla.1997).
MINER and DAVIS, JJ., concur.